COBB, Chief Justice
(concurring in part and dissenting in part).
When this Court decided Cadle Co. v. Shabani, 4 So.3d 460 (Ala.2008), Justice Murdock wrote a powerful dissent. See Cadle, 4 So.3d at 463 (Murdock, J., dissenting). I concurred in the result in Ca-dle, with the following special writing:
“Under other circumstances, I would find Justice Murdock’s dissent persuasive, particularly with respect to the savings in judicial resources that would be effected if the filing and prosecution of an entirely new legal action could be avoided. However, under the circumstances of this case, it does not appear to me that the jurisdictional impediment first noted in Cadle Co. v. Shabani, 950 So.2d 277 (Ala.2006), was ever removed. Accordingly, I concur in the result.”
4 So.3d at 463 (Cobb, C.J., concurring in the result).
I cannot concur with the Court’s decision to continue to unnecessarily curtail the jurisdiction of the courts of this State by continuing to rely on Cadle, which was wrongly decided, merely because we did not receive an invitation to overrule the case. Why should this Court perpetuate the confusion that it caused? We should remedy the “blurring” noted in note 7 of the main opinion and overrule Cadle ex meru motu.
Accordingly, I respectfully dissent from the Court’s holding that Gilberto Sanchez lacks standing to prosecute his claim for ejectment. In all other respects, I concur.